Citation Nr: 0739513	
Decision Date: 12/14/07    Archive Date: 12/19/07

DOCKET NO.  05-03 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a bulging disc at 
T1-T2, with numbness of the right arm and both hands.

2.  Service connection for lateral wall myocardial 
infarction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W. Donnelly, Associate Counsel


INTRODUCTION

The veteran served on active duty with the United States Air 
Force from August 1966 to August 1971, and with the United 
States Army from January 1978 to February 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 decision by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied entitlement to the 
benefits sought.  

This matter was previously before the Board in July 2005, 
when the case was remanded for scheduling of a Travel Board 
hearing before a Veterans Law Judge at the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran was scheduled for, and appeared at, a Travel 
Board hearing before the undersigned Veterans Law Judge in 
December 2006, in accordance with the July 2005 remand.  
Unfortunately, no recording of the proceeding can be located, 
and it is therefore not possible to produce a transcript of 
the hearing.  Under these circumstances, the Board is 
obligated by law to afford the veteran another opportunity 
for a hearing.

The veteran was informed of this in correspondence dated in 
May 2007.  He was offered several options for a hearing, 
including a videoconference hearing, a Travel Board hearing, 
or a Central Office hearing.  The veteran responded and 
requested a hearing via videoconference in correspondence 
received in July 2007.

Accordingly, the case is REMANDED for the following action:

The appellant should be scheduled for a 
video conference hearing before a 
Veterans Law Judge of the Board of 
Veterans' Appeals via 
telephone/television hook-up at the 
local regional office, following the 
usual procedures under 38 U.S.C.A. § 
7107 (West 2002) and 38 C.F.R. § 20.704 
(2007).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

